DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 02/09/2021 has been entered. Claim 6 has been canceled and Claims 7, 10-11, 14 and 16 have been amended. Thus Claims 2-5, 7-14 and 16-21 are currently pending and are under examination.

Withdrawn Objections and Rejections
	A proper Markush language is now recited in Claims 14 (incorporated from previously presented – now canceled – objected Claim 6) and 10. Thus, the objection of the record has been withdrawn.
	Claim 14 has now been amended to comply with the written description and thus 112(a) rejection of the record has been withdrawn.
	The indefinite language of Claim 10 has been obviated by Examiner’s Amendment set forth below. Furthermore, Claims 11 and 16 have been amended to obviate indefinite language. Accordingly, the 112(b) rejection of the record has been withdrawn.
	Claim 14 has been amended to now recite ether functions and not comprising a hydroxyl group selected from the group of linear ethers consisting of diethyl ether, dipropyl ether, dibutyl ether, methyl tert-butyl ether, diisopropyl ether, di-tert- butyl ether, methoxybenzene, phenyl vinyl ether, isopropyl vinyl ether and isobutyl vinyl ether. WO’921 fails to teach the now recited ether function (see Reasons for Allowance set forth below). Thus, the 103 rejection has been withdrawn.
	In view of the amendment of Claim 14, the specification of copending Application Nos. 16/662,916, 16/662,741 and 16/342,810; and US Patent Nos. 10,618,036B2 and 10,618,035B2 fail to describe that the ether is selected from the group of linear ethers consisting of diethyl ether, dipropyl ether, dibutyl ether, methyl tert-butyl ether, diisopropyl ether, di-tert- butyl ether, methoxybenzene, phenyl vinyl ether, isopropyl vinyl ether and isobutyl vinyl ether. Thus a skilled artisan would not have been motivated to use the ether organic compound of claims and the exemplified ether of the specification of the above copending applications and patent numbers to arrive at the instantly amended Claim 14. Hence, the double patenting rejections of the record have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 7, line 1 – the number “6” has been replaced by - - 14 - -.
Claim 10 has been replaced by the following

Authorization for this examiner’s amendment was given in an interview with Mr. Csaba Henter on 03/25/2021 and on 03/29/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is International publication number WO2018/072921A1 (WO’921, Published Apr. 26, 2018; Original and English translation cited in Office Action 12/04/2020).
Claim 14 has been amended to now recite ether functions and not comprising a hydroxyl group selected from the group of linear ethers consisting of diethyl ether, dipropyl ether, dibutyl ether, methyl tert-butyl ether, diisopropyl ether, di-tert- butyl ether, methoxybenzene, phenyl vinyl ether, isopropyl vinyl ether and isobutyl vinyl ether. WO’921 teaches the use of dibenzofuran [0080] and tetrahydrofuran [0073] as ether function and not comprising a hydroxyl group in the process for preparing a catalyst the instantly claimed ethers. Furthermore, WO’921 exemplifies other compounds with ether functions such as 2-butoxyethanol, 2- (2-butoxyethoxy) ethanol, 2- (2-methoxyethoxy) ethanol and triethylene glycol-dimethyl ether, however these ethers have hydroxyl groups unlike the instantly claimed ethers. 
In view of the foregoing, a skilled artisan would not have been motivated to use the ethers of WO’921 to arrive at the instantly claimed process for preparing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-5, 7-14 and 16-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622